UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7482



GARY E. WHETZEL,

                                           Petitioner - Appellant,

          versus


GEORGE TRENT,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CA-97-49-2)


Submitted:   January 12, 1999          Decided:     February 17, 1999


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gary E. Whetzel, Appellant Pro Se. Dawn Ellen Warfield, OFFICE OF
THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gary E. Whetzel appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.     See Whetzel v. Trent, No. CA-97-49-2

(N.D.W. Va. Sept. 17, 1998).    We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                 2